Exhibit 10.1

AMENDMENT TO AMENDED AND RESTATED

INVESTOR RIGHTS AGREEMENT

This Amendment (the “Amendment”) is entered into as of November 13, 2014 with
respect to the Amended and Restated Investor Rights Agreement (the “Rights
Agreement”) dated as of March 9, 2012.

WHEREAS, the Company and the Investors (as defined in the Rights Agreement)
entered into the Rights Agreement to provide, among other things, the Investors
with certain participation rights regarding certain future stock issuances by
the Company;

WHEREAS, the Company has recently entered into a Securities Purchase Agreement
dated as of October 7, 2014 (the “Purchase Agreement”), which requires the
Company to amend the Rights Agreement to revise the Investors’ participation
rights in future financings to provide that the Investors no longer have a right
of participation exercisable after the closing of a subsequent financing and
instead will be granted a right of first refusal, which much be exercised on or
before the closing of any subsequent financing; and

WHEREAS, this required amendment to the Rights Agreement was a material
condition to the investment covered by the Purchase Agreement, such investment
being of material benefit to the Investors.

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and adequately which are hereby
acknowledged, the Company and the Investors agree as follows:

 

  1. Amendment of Rights to Future Stock Issuances. Section 2 of the Rights
Agreement is deleted in its entirety and replaced with the following provisions:

“2.1 Participation in Future Financings through April 14, 2016.

From the date hereof until April 14, 2016 (the 18 month anniversary of the
“Closing Date” under the Purchase Agreement), the Investors’ participation
rights shall be as provided to the Investors (or their affiliates) pursuant to
the provisions of Section 4.12 of the Purchase Agreement. For the avoidance of
doubt, there will be no participation rights under the Rights Agreement until
after April 14, 2016.

2.2 Participation in Future Financings After April 14, 2016.

(a) After April 14, 2016, upon any issuance by the Company or any of its
subsidiaries of common stock, common stock equivalents for cash consideration,
indebtedness or a combination of units thereof (a “Subsequent Financing”), each
Investor shall have the right to participate in up to an amount of the
Subsequent Financing equal to their then existing ownership percentage of
outstanding shares of Company common stock (the “Participation Maximum”) on the
same terms, conditions and price provided for in the Subsequent Financing.



--------------------------------------------------------------------------------

(b) Approximately five Trading Days (or, in the case of a firm commitment
underwritten public offering, approximately 12 hours) prior to the closing of
the Subsequent Financing, the Company shall deliver to each Investor a written
notice of its intention to effect a Subsequent Financing (“Pre-Notice”), which
Pre-Notice shall ask such Purchaser if it wants to review the details of such
financing (such additional notice, a “Subsequent Financing Notice”). Upon the
request of a Purchaser, and only upon a request by such Purchaser, for a
Subsequent Financing Notice, the Company shall promptly, but no later than one
Trading Day (or, in the case of a firm commitment underwritten public offering,
approximately 12 hours) after such request, deliver a Subsequent Financing
Notice to such Purchaser. The Subsequent Financing Notice shall describe in
reasonable detail the proposed terms of such Subsequent Financing, the amount of
proceeds intended to be raised thereunder and the person or persons through or
with whom such Subsequent Financing is proposed to be effected and shall include
a term sheet or similar document relating thereto as an attachment.

(c) Any Investor desiring to participate in such Subsequent Financing must
provide written notice to the Company by not later than 5:30 p.m. (New York City
time) on the third Trading Day (or, in the case of a firm commitment
underwritten public offering, approximately 12 hours) after all of such
Investors have received the Pre-Notice that the Investor is willing to
participate in the Subsequent Financing, the amount of such Investor’s
participation, and representing and warranting that such Investor has such funds
ready and available for investment on the terms set forth in the Subsequent
Financing Notice. If the Company receives no such notice from an Investor as of
such third Trading Day (or, in the case of a firm commitment underwritten public
offering, such 12 hours), such Investor shall be deemed to have notified the
Company that it does not elect to participate.

(d) If by 5:30 p.m. (New York City time) on the third Trading Day (or, in the
case of a firm commitment underwritten public offering, after such 12 hour
period) after all of the Investors have received the Pre-Notice, notifications
by the Investors of their willingness to participate in the Subsequent Financing
(or to cause their designees to participate) is, in the aggregate, less than the
total amount of the Participation Maximum, then the Company may effect the
remaining portion of such Participation Maximum on the terms and with the
persons set forth in the Subsequent Financing Notice.



--------------------------------------------------------------------------------

(e) The Company must provide the Investors with a second Subsequent Financing
Notice, and the Investors will again have the right of participation set forth
above in this Section 2.2, if the Subsequent Financing subject to the initial
Subsequent Financing Notice is not consummated for any reason on the terms set
forth in such Subsequent Financing Notice within 30 Trading Days after the date
of the initial Subsequent Financing Notice.

(f) The Company and each Investor agree that if any Investor elects to
participate in the Subsequent Financing, the transaction documents related to
the Subsequent Financing shall not include any term or provision whereby such
Investor shall be required to agree to any restrictions on trading as to any of
the Securities purchased hereunder or be required to consent to any amendment to
or termination of, or grant any waiver, release or the like under or in
connection with, this Agreement, without the prior written consent of such
Investor.

(g) Notwithstanding the foregoing, this Section 2.2 shall not apply in respect
of (i) an Exempt Issuance (as defined below) (ii) at-the-market sales of
restricted common stock to officers and directors of the Company,
(iii) at-the-market issuances to employees of the Company of restricted common
stock issued in lieu of cash salary payments (provided that such issues in lieu
of cash salary payments shall not exceed $25,000, in the aggregate, for any
calendar month) and (iv) in any 12 month period, at-the-market issuances of up
to $500,000, in the aggregate, of shares of common stock, options or other
equity awards (including, without limitation, restricted stock awards) to
consultants to the Company pursuant to any stock or option plan duly adopted for
such purpose, by a majority of the non-interested members of the Board of
Directors or a majority of the members of a committee of non-interested
directors established for such purpose. As used herein, “Exempt Issuance” means
the issuance of (a) shares of common stock, options or other equity awards
(including, without limitation, restricted stock awards) to employees, officers,
directors or consultants of or to the Company pursuant to any stock or option
plan duly adopted for such purpose, by a majority of the non-employee members of
the Board of Directors or a majority of the members of a committee of
non-employee directors established for such purpose (provided, however, any such
issuances to consultants shall be at-the-market and shall not exceed, in the
aggregate, $100,000 of common stock or common stock equivalents in any 12 month
period), (b) securities upon the exercise or exchange of or conversion of any
securities issued hereunder and/or other securities exercisable or exchangeable
for or convertible into shares of common stock issued and outstanding, and
(c) securities issued pursuant to acquisitions or strategic transactions
approved by a majority of the disinterested directors of the Company, provided
that any such issuance



--------------------------------------------------------------------------------

shall only be to a person (or to the equityholders of a person) which is, itself
or through its subsidiaries, an operating company or an owner of an asset
synergistic (as determined by a majority of the disinterested Directors) with
the business of the Company and shall provide to the Company additional benefits
in addition to the investment of funds, but shall not include a transaction in
which the Company is issuing securities primarily for the purpose of raising
capital or to an entity whose primary business is investing in securities.”

 

  2. Except as set forth above, the Rights Agreement remains in full force and
effect.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

INTERNATIONAL STEM CELL CORPORATION By:   /s/ Jay Novak Name:   Jay Novak Title:
  Chief Financial Officer INVESTOR /s/ Andrey Semechkin Andrey Semechkin /s/
Ruslan Semechkin Ruslan Semechkin AR Partners, LLC By:   /s/ Ruslan Semechkin
Name:   Ruslan Semechkin Title:   Manager X-Master, Inc. By:   /s/ Ruslan
Semechkin Name:   Ruslan Semechkin Title:   President